IN 'I`I-iE UNITED STATES DISTRICT COURT
FOR rI`HE SOUTHERN DISTRIC'I` OF OHIO
WESTERN DIVISION
Anthony I-Iot`f`man,
Plaintiff(s),
Case Nurnber: l:lchl?l
vs.
Judge Susan .I. Dlott
Cornrnissioner of Social Seeurity,
De["endant(s).
ORDER
The Court has reviewed the Report and Recolnmendation 01" United States Magistrate
Judge Karen L. kitkovitz filed on February 20_. 2019 (Doc. 16), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. ?Z(b) expired March 6, 2019, hereby
ADOPTS said Report and Recommendation.
Accordingly, the decision ofthe Comrnissioner is AFFlRME[). 'I`his case is hereby

TERMTNATED from the docket of this Court.

l'l` lS SO ORDERED.

jw¢a»» Q.O@?$b

judge Susan J. Dh]ltt
United States Dislrict Court

